Appeal from a judgment of the Niagara County Court (Sara Sheldon, J.), rendered January 13, 2016. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver constitutes a “general unrestricted waiver” that *1794encompasses his contention that the sentence imposed is unduly harsh and severe (People v Hidalgo, 91 NY2d 733, 737 [1998]; see Lopez, 6 NY3d at 255-256; cf. People v Maracle, 19 NY3d 925, 928 [2012]).
Present — Smith, J.P., Peradotto, DeJoseph, NeMoyer and Scudder, JJ.